DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouedraogo et al. (“Ouedraogo” US 20190158933).

Regarding claim 1, Ouedraogo teaches A method implemented by a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) server, the method comprising: 
receiving, by the DASH server, media content including a virtual reality (VR) video sequence at a viewpoint and a timed metadata representation; [Ouedraogo – Para 0133-0138, 0106-0112, 0258: teaches a server 200 consist in separate server or devices, each performing one or more steps of generation of media content and generation of streaming manifest/playfile, wherein the media content is captured/generated by use of several cameras.  Para 0102, 0104: teaches VR video sequences described in an MPD, wherein a the MPD/manifest comprises descriptions of segments of virtual reality or omnidirectional media contents.  The description includes characteristics that comprise of  in particular, fields of view, viewpoints, and relative quality information to allow dynamic adaptation.  Para 0154, 0156, 0147, Fig. 4: suggests MPD 400, wherein each presentation’s period contains data that describes the available media content component for the corresponding period of time]
Examiner notes: since several cameras are used to capture/generate media content and server 200 transmits the media content, it is inherent that the server 200 receives the media content.
generating, by the DASH server, a DASH Media Presentation Description (MPD) including an indication specifying that the timed metadata representation is collectively associated with one or more media representations of the viewpoint, wherein the indication comprises an association descriptor including a viewpoint identifier (ID) [i.e. parameter of optimal viewpoint] of the viewpoint that collectively associates the timed metadata representation with the media representations; [Ouedraogo – Para 0006, 0098, 0133-0138, 0140, Fig. 3A: teaches DASH (Dynamic Adaptive Streaming over HTTP) comprises description of media content in a generated MPD (media presentation description).  Para 0154, 0156, 0006, Fig. 4: suggests MPD 400, wherein each presentation’s period contains data that describes the available media content component for the corresponding period of time.  Fig. 4: suggests each period has several adaptation sets, and each adaptation set has several representations.  Para 0197, 0236: teaches a parameter may be specified in the manifest that is the optimal viewpoint (i.e. the viewing direction that should be used to view one version), wherein pitch, yaw, roll represents viewpoint values.  Para 0005: teaches common practice is giving access to several versions of the same media component]
receiving, by the DASH server, a request from a client for the media content; and [Ouedraogo – Para 0139, 0148, Fig. 2, 3B: teaches The client may thus issue requests for the manifest to a first server, for example an application server and requests for the media content to one or more other servers, for example media servers or streaming servers]
transmitting, by the DASH server, the DASH MPD including the indication to the client in response to receiving the request to support communication of the media content to the client.  [Ouedraogo – Para 0148, 0131, Fig. 2, 3B: teaches In response to an initial client's request 350, the manifest file 345 is received by the client.  Fig. 2: suggests server 200 transmitting manifest 215 to client 220 in step 225]

Regarding claim 2, Ouedraogo teaches The method of claim 1, wherein the indication further comprises an association ID [i.e. adaptation set element] that is a representation attribute that associates a list of one or more of the adaptation sets of the media content to the timed metadata representation.  [Ouedraogo – Para 0129: teaches an MPD is based on a hierarchical data model as depicted in FIG. 4. It consists of one or multiple periods (reference 400 in FIG. 4), each period having a starting time and duration and consists of one or multiple adaptation sets (reference 401 in FIG. 4). An adaptation set provides the information about one or multiple media content components and its various encoded alternatives (reference 402 in FIG. 4), each encoded alternative of the same media content component being referred to as a Representation. In turn, each Representation typically consists of one or multiple media and/or initialization segments (reference 403 in FIG. 4).  Para 0157, 0158, 0163, Fig. 4: teaches several “adaptation set” elements are incorporated: one for the video description and one for the audio description.  Further, an adaptation set structure 402 contains information about the different possible Representations (i.e. versions) of the encoded video available at the server]

Regarding claim 3, Ouedraogo teaches The method of claim 1, wherein the indication further comprises an association ID that is a representation attribute that associates a list of one or more viewpoints to the timed metadata representation.  [Ouedraogo – Para 0197, 0236: teaches a parameter may be specified in the manifest that is the optimal viewpoint (i.e. the viewing direction that should be used to view one version), wherein pitch, yaw, roll represents viewpoint values.

Regarding claim 4, Ouedraogo teaches The method of claim 1, wherein the indication further comprises an association ID that is a representation attribute that associates a list of one or more preselections of the media content to the timed metadata representation.  [Ouedraogo – Para 0185: teaches a descriptor may be defined in a dedicated descriptor, for example in a descriptor dedicated to VR content) which can be defined at the sub-representation level, the representations level, or the adaptation set level]

Regarding claim 5, Ouedraogo teaches The method of claim 1, wherein the indication further comprises an association ID that is a representation attribute, an adaptation set attribute, a preselection attribute, a viewpoint element attribute, or combinations thereof.  [Ouedraogo – Para 0157, 0158, 0163, Fig. 4: teaches several “adaptation set” elements are incorporated: one for the video description and one for the audio description.  Further, an adaptation set structure 402 contains information about the different possible Representations (i.e. versions) of the encoded video available at the server.  Para 0197, 0236: teaches a parameter may be specified in the manifest that is the optimal viewpoint (i.e. the viewing direction that should be used to view one version), wherein pitch, yaw, roll represents viewpoint values.  Para 0185: teaches a descriptor may be defined in a dedicated descriptor, for example in a descriptor dedicated to VR content) which can be defined at the sub-representation level, the representations level, or the adaptation set level]

Regarding Method claims 7-11, claim(s) 7-11 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1-5. Therefore, claim(s) 7-11 is/are subject to rejections under the same rationale as applied hereinabove for claim 1-5.

Regarding claim 13, Ouedraogo teaches A method implemented by a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) server, the method comprising: 
generating, by the DASH server, a DASH Media Presentation Description (MPD), wherein an association descriptor in an element of a timed metadata representation comprises a viewpoint identifier (ID) of a viewpoint that collectively associates the timed metadata representation with all media representations of the viewpoint in the DASH MPD; and [Ouedraogo – Para 0006, 0098, 0133-0138, 0140, Fig. 3A: teaches DASH (Dynamic Adaptive Streaming over HTTP) comprises description of media content in a generated MPD (media presentation description).  Para 0154, 0156, 0006, Fig. 4: suggests MPD 400, wherein each presentation’s period contains data that describes the available media content component for the corresponding period of time.  Fig. 4: suggests each period has several adaptation sets, and each adaptation set has several representations.  Para 0197, 0236: teaches a parameter may be specified in the manifest that is the optimal viewpoint (i.e. the viewing direction that should be used to view one version), wherein pitch, yaw, roll represents viewpoint values.  Para 0005: teaches common practice is giving access to several versions of the same media component]
storing the DASH MPD in the DASH server. [Ouedraogo – Fig 2: suggests Media Presentation 205 and manifest 215 are stored in the server 200]

Regarding claim 14, Ouedraogo teaches The method of claim 13, wherein the association descriptor is present as a child element of a DASH Representation element of the timed metadata representation.  [Ouedraogo – Para 0163: teaches the DASH standard introduces the ability to express spatial relationships among media content components in MPD either at the adaptation set level or at the sub-representation level.  It consists in using either SupplementalProperty or EssentialProperty descriptors with @schemeIdURI equal to “urn:mpeg:dash:srd:2014”]

Regarding claim 15, Ouedraogo teaches The method of claim 13, wherein the association descriptor includes a string in an association element of a type AdaptationSet.  [Ouedraogo – Para 0157: teaches “adaptation set” elements are incorporated: one for the video description and one for the audio description. Each adaptation set is associated with a given track.  Para 0184: teaches an attribute or element at the adaptation set, representation, or sub-representation level. The names are provided here for example, any reserved name can be used and declared in the XML schema of the MPD as a new attribute of the RepresentationBaseType element, AdaptationSetType, RepresentationType, or SubRepresentationType.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo as applied to claim 1 above, and further in view of Hannuksela (“Hannuksela” US 20200053392).

Regarding claim 6, Ouedraogo does not explicitly teach claim 6.  However, Hannuksela teaches The method of claim 1, wherein the indication further comprises an association ID that is an attribute indicating that the association ID references a unique ID attribute amongst IDs for a plurality of adaptation sets describing the media content and IDs for representations associated with the plurality of adaptation sets. [Hannuksela – Para 0218: teaches associated Representations are described by a Representation element that contains an @associationId attribute and optionally an @associationType attribute.  @associationId and @associationType attributes can only be used between Representations that are not in the same Adaptation Sets]
Ouedraogo and Hannuksela are analogous in the art because they are from the same field of video coding and decoding [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ouedraogo’s attributes in view of Hannuksela to representation elements for the reasons of improving accuracy by specifying representations with @associationtype attributes to separate from adaptation sets.

Regarding Method claims 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 6. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo as applied to claim 15 above, and further in view of Deshpande ("Deshpande" US 20210058600).

Regarding claim 16, Ouedraogo does not explicitly teach claim 6.  However, Deshpande teaches The method of claim 15, wherein the association element includes an attribute of Association@associationKindList. [Deshpande – Para 0310: teaches a supplemental property descriptor including one or more association element(s) with two mandatory attributes (association@associationElementIdList, association@associationKindList) and one optional attribute (association@associationElementType)]
Ouedraogo and Deshpande are analogous in the art because they are from the same field of video distribution [Para 0001].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ouedraogo’s attributes in view of Deshpande to mandatory attributes for the reasons of providing the ability to signal supplemental property descriptors with the corresponding elements.

Regarding claim 19, Ouedraogo does not explicitly teach claim 19.  However, Deshpande teaches The method of claim 1, wherein the viewpoint ID is expressed as an association by an association by viewpoint ID (@associationVwptld) attribute. [Wang – Para 0304-0308: teaches a value The value of @associationIdType equal to 0, 1, 2, or 3 indicates that each value in @associationId is the ID of a Representation, Adaptation Set, Viewpoint, or Preselection, respectively.  Examiner notes: it is interpreted that @associationId=2 would be considered the value of the Viewpoint ID]
In addition, the rationale of claim 16 is used for this claim.

Regarding Method claims 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 19. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 19.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo and Deshpande as applied to claim 16 above, and further in view of Wang et al. (“Wang” US 20190020863).

Regarding claim 17, Ouedraogo and Deshpande do not explicitly teach claim 17.  However, Wang teaches The method of claim 16, wherein a value of the Association a associationKindList includes `cdtg'. [Wang – Para 0045: teaches metadata tracks are associated with one or more spherical media tracks with the new reference type ‘cdtg’ to indicate that there are regions on the spherical content represented by these media tracks in combination.  Para 0054: teaches The sphere region timed metadata track can be linked, for example, with a ‘cdtg’ track reference, to all the video tracks mapped to this grouping with the same track_group_id value]
Ouedraogo, Deshpande, and Wang are analogous in the art because they are from the same field of representations of multimedia [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ouedraogo and Deshpande’s associationKindList in view of Wang to reference type cdtg for the reasons of improving user experience by using a time metadata track to signal or specify one or more sphere regions that the track group multimedia experience is associated with.

Regarding claim 18, Ouedraogo, Deshpande, and Wang teaches The method of claim 17, wherein cdtg is a track reference that describes referenced media tracks and track groups collectively [Wang – Para 0054: teaches The sphere region timed metadata track can be linked, for example, with a ‘cdtg’ track reference, to all the video tracks mapped to this grouping with the same track_group_id value]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426